Citation Nr: 1428880	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability other than heel spurs, osteophytes, and Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 5, 1973, to January 29, 1976, and was discharged to the Army Reserves.  He was first discharged from the Army Reserves on February 4, 1979, but reenlisted on approximately March 14, 1983, and was retired on February 28, 2003.  See January 1979 Brigadier General Letter; March 1983 Enlistment Medical Examination; May 2007 Army Unit Administrator Letter.  His service personnel records (SPRs) are incomplete; therefore, his specific periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) are unknown.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.  

The Board since has twice remanded this claim for further development, initially in May 2013 and again in October 2013.

The claim has been recharacterized to better reflect the evidence in the electronic claims file, which is using the Veterans Benefits Management System (VBMS) to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Unfortunately, though, the claim requires still further development before being decided on appeal, so the Board is yet again remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, another remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

There still has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the most recent October 2013 decision, the Board denied petitions to reopen claims for service connection for both heel spurs and Reiter's syndrome.  On remand, the January 2014 VA compensation examiner therefore was asked to provide opinions regarding any right foot disabilities other than heel spurs, osteophytes, and Reiter's Syndrome.  The January 2014 VA examiner found that, in addition to Reiter's Syndrome or degenerative post-surgical arthritis, the Veteran had plantar fasciitis; however, the examiner failed to provide an adequate opinion regarding the etiology of the plantar fasciitis as there was no explanatory rationale, which is where most of the probative value of a medical opinion is derived, not merely from reviewing the claims file or even the opinion, itself, ultimately offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, it is unclear whether the Veteran has post-surgical degenerative changes or degenerative joint disease.  The January 2014 VA examiner found the Veteran had post-surgical degenerative changes, but provided an etiological opinion regarding degenerative joint disease.  A prior May 2013 VA examiner had cited a May 2012 X-ray with a diagnostic impression of post-surgical changes versus degenerative changes, and a May 2013 Texas Orthopedic Hospital Operative Report reveals a pre-operative diagnosis of severe degenerative arthritis. 

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1. First obtain all outstanding records, including from VA, Fondren Orthopedic Group, Texas Orthopedic Hospital, First Family Medicine Association, The Allergy, Asthma, Arthritis & Pain Center, San Jacinto Methodist Hospital, Baytown Medical Benefit Association, River Oaks Imaging and Diagnostic, and Smith Medical Clinic.  The amount of effort that has to be expended in trying to obtain additional records, assuming they exist, depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2. Upon receipt of all additional records, obtain additional (supplemental) medical comment regarding the nature and etiology of all current right foot disability - in particular, the plantar fasciitis but excluding heel spurs, osteophytes, and Reiter's Syndrome.  By current disability the Board means at any point since the filing of this claim on February 23, 2005.  Provide the examiner the claims file, including a complete copy of this remand and all pertinent evidence in VBMS/Virtual VA not already of record.  The examiner must review this remand and the electronic claims file.

The examiner is asked to provide an opinion along with explanation regarding:

(a) whether it is as likely as not (50 percent or greater probability), very likely, or unlikely that the Veteran's plantar fasciitis that he has had at any point since the filing of this claim on February 23, 2005:  (i) incepted during his active duty (AD) service from February 5, 1973 to January 29, 1976; (ii) alternatively incepted between January 30, 1976, and February 4, 1979, or between approximately March 14, 1983, and February 28, 2003, during a period of ACDUTRA or INACDUTRA; or (iii) is otherwise the result of his service, including from excessive training, having to wear combat boots, and crawling around in sand.

(b) whether it is as likely as not (50 percent or greater probability), very likely, or unlikely that any 
post-surgical or degenerative changes, including degenerative joint disease or arthritis since the filing of this claim on February 23, 2005:  (i) incepted during his AD service from February 5, 1973 to January 29, 1976; or (ii) within a year of his discharge - so meaning by January 29, 1977; or (iii) incepted between January 30, 1976, and February 4, 1979, or between approximately March 14, 1983, and February 28, 2003, during a period of ACDUTRA or INACDUTRA; or (iv) is otherwise related or attributable to his AD service, including from excessive training, having to wear combat boots, and crawling around in sand.

To reiterate, in providing this additional comment, the examiner must discuss the underlying rationale of his/her opinions, if necessary citing to specific evidence in the file supporting conclusions, also comment on:  (a) Dr. Braly's June 2013 opinion that the Veteran's right foot problems are directly related to cumulative injuries during his military service from high demands of physical exercise, including running and marching on hard pavement surfaces; versus (b) the May 2012 VA foot examiner's opinion that, if the Veteran's right foot problems were due to training or activities while on active duty, the same condition would be expected to be present in his left foot.

All opinions must consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including:  (a) his report during the June 2013 VA foot examination that he began experiencing right foot pain in 1996; (b) his testimony during his October 2011 Travel Board hearing that he continued having problems after his reserve service ended (see Transcript of Record at 8).  Lay evidence is potentially competent to support the presence of disability, even when not corroborated by contemporaneous medical evidence such as actual treatment records, although the absence of treatment may be one factor, just not the only or sole factor, in determining whether there was disability at any given point in time, whether during service or since.


If the examiner determines that an opinion cannot be given without resorting to mere speculation, the examiner must specify whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); a deficiency in the record; or a deficiency in the examiner (i.e., additional facts are required; or the examiner does not have the necessary knowledge or training).

ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen.  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen.  Basically, this refers to the twelve four-hour weekend drills each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

